DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

    The information disclosure statement (IDS) submitted on 1/13/21 the information disclosure statement was considered by initialing the PTO Form 1449.
Response to Amendment
3.	Applicant’s amendment filed on 1/7/21 has been entered and made of record. 
Claims 1-20 are pending in the application.
Response to Arguments
4.    Applicant’s arguments, see page  6 -12  of the remarks, filed 1/7/21, with respect to claims 1, 9-11,14-16, 18 and 20 with respect to  rejection of 102(a)(1), claim 17 of rejection  103  have been fully considered and are persuasive. The rejection of claims 1, 9-11, 14-17, 18 and 20 has been withdrawn and are now are allowed.
Allowable Subject Matter
5.    The following is an examiners statement of reasons for allowance:
Claims 1-20 are allowed.
Regarding independent claim 1, the prior art of record (JP 2011-229409) Univ Nagoya directed estimate cell status without staining cells. Univ Nagoya fails to teach a 
6.  	Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be dearly labeled, comments on statement of reasons for allowance.






Contact information
7. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is, 571 -272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm ESI and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see htip://palr-dlrect.uspto.aov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (ton-free).
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669